DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 17 June, 2022. After entry of the amendment claims 26, 27, and 29-50 are pending in the instant application. 
This application contains claims 43-50 drawn to an invention nonelected with traverse in the reply filed on 29 September, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 C.F.R. § 1.144). See M.P.E.P. § 821.01. Claims 26, 27, and 29-42 are currently under examination.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 26, 27, and 32-42 stand rejected under 35 U.S.C. § 103 as being unpatentable over Tauber et al. (U.S. Pat. No. 11,110,162 B2, issued 07 September 2021; claiming priority to EP 15202480 filed 23 December 2015; hereinafter referred to as “Tauber et al. (‘162)”). The claims are directed toward a nucleic acid construct which comprises: (1) a polynucleotide encoding at least (i) the precursor of membrane (prM) protein of a Zika virus (ZIKV), and the envelope (E) protein of a ZIKV or a truncated version thereof comprising SEQ ID NO.: 26, 29, or 32, or (ii) the E protein of a ZIKV or a truncated version thereof; and (2) a cDNA molecule encoding a full-length, infectious antigenomic (+) RNA strand of a live-attenuated measles virus (MV) vaccine strain; wherein the polynucleotide encoding at least (i) the prM protein of the ZIKV, and the E protein of the ZIKV or the truncated version thereof, or (ii) the E protein of the ZIKV or the truncated version thereof and the cDNA molecule are operatively linked; the nucleic acid construct also comprises the following polynucleotides from 5' to 3': (a) a polynucleotide encoding the N protein of the MV; (b) a polynucleotide encoding the P protein of the MV; (c) the polynucleotide encoding at least (i) the prM protein of the ZIKV, and the E protein of the ZIKV or the truncated version thereof, or (ii) the E protein of the ZIKV or the truncated version thereof; (d) a polynucleotide encoding the M protein of the MV; (e) a polynucleotide encoding the F protein of the MV; (f) a polynucleotide encoding the H protein of the MV; and (g) a polynucleotide encoding the L protein of the MV; wherein said polynucleotides are operably linked in the nucleic acid construct and under a control of viral replication and transcription regulatory sequences (claim 26). The nucleic acid construct can be characterized in that the polynucleotide of (1) and the cDNA molecule of (2) together consist of a number of nucleotides that is a multiple of six (claim 27). The measles virus may be an attenuated virus strain selected from the group consisting of the Schwarz strain, the Zagreb strain, the AIK-C strain and the Moraten strain (claim 29). The insert of the construct may encode at least (i) the prM protein of the ZIKV, and the E protein of the ZIKV or the truncated version thereof, or (ii) the E protein of the ZIKV or the truncated version thereof, has been optimized for a Macaca codon usage or has been optimized for a human codon usage (claim 30). The ZIKV may also be obtained from an African or Asian strain (claim 32). Additional modifications may incorporate at least (i) the prM protein of the ZIKV, and the E protein of the ZIKV or the truncated version thereof, further encodes (iii) the signal peptide from the capsid of the ZIKV and the signal peptide from the membrane protein of the ZIKV, or wherein said polynucleotide encoding at least (ii) the E protein of the ZIKV or the truncated version thereof, further encodes (iii) the signal peptide from the capsid of the ZIKV or the signal peptide from the membrane protein of the ZIKV (claim 33). Additional modifications recite a polynucleotide encoding an E protein that encodes either the full-length E protein or its soluble form lacking the two C-terminal transmembrane domains of the full-length E protein (claim 34). Specific ZIKV E truncations of SEQ ID NO.: 23 at amino acid positions 456, 445, or 404 are also contemplated (claim 35). Claims 36-39 and 41 reference specific ZIKV and MV sequences. Claim 40 is directed toward a transfer vector plasmid comprising the nucleic acid construct. Finally, claim 42 is directed toward transformed eukaryotic cells comprising inserted in their genome the nucleic acid construct according to claim 26 or comprising the transfer vector plasmid according to claim 40.
	As previously set forth, Tauber et al. (‘162) discloses the preparation of nucleic acids (prM/sE) encoding a soluble form of the ZIKV E protein (sE) lacking the stem anchor region (see Fig. 1; col. 9; col. 19; cols. 49-50). Various signal peptides (SP) to achieve optimal in vivo trafficking are discussed (col. 22; cols. 31-32; col. 50). The inventors note that sE may also be expressed with prM and utilize the prM SP (cols. 19 and 20). Various ZIKV isolates corresponding to the claimed SEQ ID NOS.: are set forth in col. 34. Human codon optimization of the prM/sE inserts is also discussed (col. 39; cols. 50-51). Discussion concerning the “rule of six” to facilitate efficient replication and expression was also provided (col. 40). Finally, the inventors also note the prM/sE may be placed within the context of a MV backbone (Schwarz, Zagreb, AIK-C or Moraten; col. 9; cols. 26-27). This teaching meets all of the claimed limitations except for clearly identifying the MV construct employed as the backbone. However, suitable MV vectors, including those utilized in the instant application, are clearly discussed in cols. 26-28. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ZIKV prM/sE insert into a cDNA molecule encoding an attenuated full-length MV antigenome. The MV vector may utilize the Schwarz strain and comprises the following genomic arrangement: 5’-N-P-ZIKV prM/E-M-F-H-L-3’.
	In particular the inventors stated (see col. 26, lines 17-67) the following (see col. 26, lines 17-67):
According to one embodiment of the various aspects of the present disclosure, the nucleic acid sequence encoding at least one Zika virus antigen can thus be a recombinant infectious virus particle comprising an infectious measles (MV) scaffold or backbone, preferably based on the Schwarz strain of the measles virus, which is known for a long time and approved as recombinant vaccine. For being suitable for the purpose of the present invention the MV vector backbone comprises the following gene transcription units encompassing from 5' to 3': (a) a polynucleotide encoding the N protein of a MV, (b) a polynucleotide encoding the P protein of a MV, (c) the polynucleotide encoding at least one structural protein used as Zika antigen, (d) a polynucleotide encoding the M protein of a MV, (e) a polynucleotide encoding the F protein of a MV, (f) a polynucleotide encoding the H protein of a MV, and (g) a polynucleotide encoding the L protein of a MV, said polynucleotides and nucleic acid construct being operably linked and under the control of viral replication and transcription regulatory sequences such as MV leader and trailer sequences. The expressions “N protein", "P protein", "M protein”, “F protein”, “H protein” and “L protein” refer  respectively to the nucleoprotein (N), the phosphoprotein (P), the matrix protein (M), the fusion protein (F), the hemagglutinin protein (H) and the RNA polymerase large protein (L) of a Measles virus.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the ZIKV prM/E proteins, or just the E protein, provided by Tauber et al. (‘162), in an art-recognized expression system such as the MV Schwarz backbone. One of ordinary skill in the art would have been motivated to utilize the MV Schwarz backbone because it has previously been utilized to express heterologous antigens and has already been approved as a recombinant vaccine. Moreover, Tauber et al. (‘162) clearly state the attenuated MV Schwarz backbone is a preferred construct to employ in expressing ZIKV antigens (see cols. 25 and 26).
Applicants traverse and submit that neither the motivation nor a reasonable expectation of success were present in the prior art. It was further argued that the live-attenuated viruses of the claimed invention provided a robust anti-ZIKV immune response in cotton rats. These arguments are clearly not persuasive. As set forth supra, the MV Schwarz backbone has already been approved as a vaccine and been utilized to express heterologous antigens (e.g., CHIKV). Tauber et al. (‘162) clearly state that this expression system is a preferred choice for ZIKV prM/E or E expression. Thus both the motivation and a reasonable expectation of success were present in the prior art.

	Claim 31 stands rejected under 35 U.S.C. § 103 as being unpatentable over Tauber et al. (‘162), as applied supra to claim 26, and further in view of Tangy et al. (U.S. Pat. No. 9,655961 B2, issued 23 May 2017; claiming priority to EP 12306176, filed 27 September 2012; hereinafter referred to as “Tangy et al. (‘961)”). Claim 31 is directed a nucleic acid construct wherein measles editing-like sequences have been deleted from said polynucleotide encoding at least (i) the prM protein of the ZIKV, and the E protein of the ZIKV or the truncated version thereof, or (ii) the E protein of the ZIKV or the truncated version thereof. Tauber et al. (‘162) does not discuss the removal of MV editing-like sequences. However, Tangy et al. (‘961) discloses a recombinant MV vector encoding CHIKV antigens. The inventors clearly state the MV editing-like sequences can be removed or mutated to facilitate better heterologous antigen expression (cols. 13 and 14). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recombinant MV construct encoding ZIKV prM/sE, as provided by Tauber et al. (‘162), to remove MV editing-like sequences, as discussed by Tangy et al. (‘961), to facilitate expression. Thus both the motivation and a reasonable expectation of success were present in the prior art.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
The previous rejection of claims 26-28, 30-40, and 42 under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, is hereby withdrawn in response to Applicants’ amendment. 

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               24 September, 2022